Title: From Abigail Smith Adams to Richard Rush, 28 October 1816
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy october 28th 1816

Your former kindness, and your known benevolence encourages me to again solicit your aid
Mr Clark, to whom I gave a Letter of introduction to you, not long since, and for whom you once before interested yourself, is very desirious of engageing in some active employ more congenial to his feelings, than doing Duty on Board a ship in port. With the consent of Commodore Bainbridge, he last week applied to the Secretary of the Navy, for orders to join the squadron under Commodore Chauncy in the Mediterranean. His Health requiring that he should pass the winter in a milder Climate than our Northern winters afford.
Mr Adams wrote a Letter to the Secretary of the Navy in his behalf. Since his application mr Clark has learnt, that the Chippewa Brig, is orderd to Spain, to carry dispatches from the Government. It would be a great gratification to him, if he might be the Bearer of them—as the appointment lies with the Secretary of State, will you be so good Sir as to apply to him in behalf of mr Clark, if you can do it consistent with your Ideas of  Propriety—he can deliver the dispatches, and proceed afterward & join the Fleet. He is very desirious of being married before he goes away, upon this subject we do not agree. while I have it not in my Heart to blame his Zeal, prudential motives oblige me to refuse my assent. The following is a coppy of a Letter from Commodore Bainbridge, written in reply to some inquiries respecting mr Clark soon after he became intimate in our Family.
“Dear Sir Boston June 23d 1816
Leuit Clark, who has been seven years in the service, has been twelve months attachd to the squadron under my command, and more than half that time to my immediate ship the Independence he had previously saild with Captains Smith & Porter, officers of distinguishd merit, both of these officers entertain the highest opinion of the merits and promise of Leiut Clark—and I selected him as one of the officers of the Independence which I should not have done, if I had not have entertaind for him, the most favorable opinion, and his conduct has verified my fullest expectations from him, as an officer, and a Gentleman, I certainly can speak in the highest terms of him
His moral Character is excellent in fact, he is an uncommonly steady young man, and his mess mates say that he has an excellent temper—”
I may add that from my acquaintance with him, I fully believe mr Clark will discharge with fidelity and ability any commands the Government may honour him with—
My kind regards to mrs Rush from / your obliged Friend  

Abigail Adams